Citation Nr: 1218839	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  10-08 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right shoulder disability.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The appellant had continuous service with the Air National Guard from 1967 to 2004.  His active service periods were from July 1967 to November 1967; January 1968 to May 1968; June 1968 to July 1969; and July 2004 to December 2004.  During his military service, he also had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied the benefits sought on appeal. 

In February 2012, the appellant testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

FINDINGS OF FACT

1.  The appellant's right knee and right shoulder disabilities are not shown to have been incurred from an injury sustained in the line of duty during a period of INACDUTRA.  

2.  Right knee and right shoulder disabilities were not incurred in or aggravated by any other qualifying period of service. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011).

2.  The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.
VCAA notice requirements have been satisfied by virtue of letters sent to the appellant in November 2007, March 2008, August 2008, and October 2009.  Collectively, these letters informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  Thereafter, the claims were readjudicated by way of a January 2010 statement of the case.  The appellant has also been advised as to how disability ratings and effective dates are assigned.  

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains the appellant's service treatment records, VA medical evidence, private medical evidence, and the Veteran's statements.  The appellant was medically evaluated in conjunction with his claims and was afforded a personal hearing before the undersigned Veterans Law Judge.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria - Service Connection

The term "active military service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a) (2011).

ACDUTRA includes full time duty in the Armed Forces performed by Reserves for training purposes, while INACDUTRA includes duty (other than full-time duty) prescribed for Reserves, as well as duty (other than full-time duty) performed by a member of the National Guard of any State.  38 C.F.R. § 3.6(c), (d).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated by active service, while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).




III.  Analysis

The appellant seeks service connection for disabilities of the right knee and right shoulder.  

There is evidence of current right knee and right shoulder disabilities.  In this regard, the medical evidence of record reflects that the appellant is currently diagnosed with right knee osteoarthritis, status-post arthroscopy, partial medial and lateral meniscectomies, chondroplasty and synovectomy in 2000.  See 2000 treatment records from Denver Orthopedic Specialists, P.C., and an October 2008 VA examination report.  Additionally, the record reflects that the appellant sought medical treatment in 2000 due to complaints of a painful right shoulder.  According to a July 2000 private treatment note, a magnetic resonance imaging (MRI) scan of the right shoulder taken in the prior month was suspicious for a partial rotator cuff tear and definite degenerative arthritis with osteophyte formation and a loose body in the joint.  An October 2008 VA examination report shows a diagnosis of right shoulder impingement and mild instability with pain and decreased range of motion.   

As indicated above, the appellant began his military service in 1967 with the Air National Guard and retired in 2004.  With the exception of the active duty periods noted in the introduction above, the remainder of his military service consisted of various periods of INACDUTRA and ACDUTRA only.  

This case is unique in that the appellant does not contend nor does the evidence show that he injured or sustained disability to his right knee and right shoulder during a qualifying period of service, ie., active duty, ACDUTRA, or INACDUTRA.

Rather, the appellant states that he injured his right knee and right shoulder while training during non-duty hours in an effort to pass mandatory physical fitness examinations.  He feels that the injuries suffered during obligatory fitness training during non-duty hours falls within VA's definition of INACDUTRA.  In support of his claims, he points to the Department of Defense's Directive 1308.1 (July 20, 1995), "DoD Physical Fitness and Body Fat Program," which was canceled and then reissued most recently on June 30, 2004.  The appellant highlights points in this directive, such as, "[a]ll service members shall be formally evaluated and tested for the record at least annually,"  and that "[r]eserve component commanders and supervisors shall encourage physical fitness programs during non-duty hours to the greatest extent possible."  

The Board understands and has duly considered the appellant's argument; however, VA applicable laws and regulations permit service connection only during periods of qualifying service.  When questioned during his February 2012 hearing, the appellant testified that he did not injure or incur disability to his right knee or right shoulder during any qualifying period of service.  Unfortunately, the regulations from the Department of Defense are not binding on VA for purposes of establishing service connection.  Any other body of law pertaining to another administrative body simply does not apply in the VA administrative setting.  The Board observes further that Directive 1308.1 specifically indicates that it is only applicable the Office of the Secretary of Defense, the Military Services, the Chairman of the Joints of staff, the Combatant Commands, the Office of the Inspector General of the Department of Defense, the Defense Agencies, the DoD Field Activities, and all other organizational entities in the Department of Defense.  There is no reference to this Directive being applicable to the Department of Veterans Affairs.

The Board is cognizant that an October 2008 VA examiner opined that it is at least as likely as not that the appellant's right knee and right shoulder disabilities are caused by, or a result of, physical training during service.  However, the Board observes that those opinions are based, in large part, on history provided by the appellant.  A review of the October 2008 examination report shows that the appellant reported injury to his right knee while lifting weights; he explained that he needed to keep his legs strong so that he could prevent his blood from pooling while "pulling Gs" in the plane.  He also reported injury to his right shoulder after falling over the handlebars of his bicycle.  He explained that he was riding his bicycle across the parking lot and hit a speed bump diagonally.  In light of the appellant's history provided during the examination, it appears that the October 2008 VA examiner presumed that the appellant injured his right knee and right shoulder while exercising during a period of qualifying service; ie. , a period of active service, ACDUTRA, or INACDUTRA.  This assumption however is clearly contrary to the appellant's very own testimony - that he did not injure his right knee or right shoulder during a qualifying period of service.  A medical opinion based on incomplete or inaccurate factual premises is not probative. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

In analyzing this claim, the Board notes that the appellant is competent to report observable symptoms, such as pain in his right knee or right shoulder.  See Layno, supra.  However, he is not competent to relate his claimed disabilities to a qualifying period of service, nor is he competent to define what a qualifying period of service consists of.

The Board observes that, in February 2010 written argument, the appellant expressed his concern that the presumption of service connection was not fairly applied in his case.  The Board notes that certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist Veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2011).  However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson, 7 Vet. App. at 470-71  (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).  The Board further notes that VA regulations do not allow a presumption of service connection based on the fact that an appellant had uninterrupted service.

Lastly, in his February 2010 written argument, the appellant apparently felt that the RO did not acknowledge the chronic nature of his claimed disabilities.   The Board notes however that the chronic nature of his right knee and right shoulder disabilities has been clearly demonstrated in the medical records.  Thus, to clarify, the chronic nature of his right knee and right shoulder disabilities is not at issue in this case; this case turns on whether he sustained injury and/or disability during a qualifying period of service and whether there is a nexus between the two.

The Board recognizes and appreciates the Veteran's long-standing military service in the Air National Guard.  The Board notes that it has no reason to doubt the credibility of the appellant's testimony.  As indicated, the claims fail because there is no competent evidence of record showing that the appellant sustained injury and/or disability to his right knee or right shoulder during any qualifying period of service, and the October 2008 VA opinions are afforded very little, if any, probative weight.  

Thus, in this case, the law is dispositive.  The Board is precluded from awarding service connection based upon the express language of VA regulations defining 'service connection'.  As the law is dispositive; the appellant's service connection claims for right knee and right shoulder disabilities must be denied for lack of legal merit under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).





      (CONTINUED ON THE NEXT PAGE)


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a right shoulder disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


